     Case: 3:19-cv-00434-JZ Doc #: 55 Filed: 08/22/19 1 of 5. PageID #: 722




                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OHIO
                         WESTERN DIVISION


DREWES FARMS PARTNERSHIP,                )   Case No. 3:19-cv-00434-JZ
                                         )
           Plaintiff,                    )   Hon. Jack Zouhary
                                         )
     v.                                  )
                                         )
CITY OF TOLEDO, OHIO,                    )
                                         )
           Defendant.                    )


    DEFENDANT CITY OF TOLEDO’S MOTION FOR LEAVE TO FILE
   COMBINED REPLY IN SUPPORT OF ITS CROSS-MOTION UNDER
   RULE 12(c) FOR JUDGMENT ON THE PLEADINGS AS TO DREWES
    FARMS PARTNERSHIP (DOC. #47) AND REPLY IN SUPPORT OF
      ITS CROSS-MOTION UNDER CIVIL RULE 12(c) AS TO THE
                    STATE OF OHIO (DOC. #48)


                           Gerald R. Kowalski (0022323)
                             Sarah K. Skow (0081468)
                          Jennifer A. McHugh (0084842)
                         SPENGLER NATHANSON P.L.L.
                                 900 Adams Street
                            Toledo, Ohio 43604-5505
                            Telephone: (419) 241-2201
                            Facsimile: (419) 241-8599
                              gkowalski@snlaw.com
                                sskow@snlaw.com
                               jmchugh@snlaw.com

                    Counsel for Defendant, City of Toledo, Ohio
      Case: 3:19-cv-00434-JZ Doc #: 55 Filed: 08/22/19 2 of 5. PageID #: 723



      Defendant, City of Toledo (“City”), respectfully requests that the Court grant it

leave to file a combined: (1) Reply Memorandum in Support of the City’s Cross-Motion

under Rule 12(c) for Judgment on the Pleadings as to Plaintiff, Drewes Farms

Partnership (“DFP”) (Doc. #47) (“Reply to DFP”); and (2) Reply Memorandum in

Support of the City’s Cross-Motion under Civil Rule 12(c) as to the State of Ohio (Doc.

#48) (“Reply to the State”). The City requests that the Court set a due date for its

combined Reply to DFP and Reply to the State of September 6, 2019.

      Although Local Rule 7.1 generally provides for the filing of a reply brief in support

of a Rule 12(c) motion, the City submits this Motion for Leave in recognition of the

Judge’s standing orders and to clarify the briefing schedule. In doing so, the City notes

that the Court’s July 18, 2019 “Order re: Discovery Hearing” (Doc. #45) did not at that

time contemplate a filing deadline for the City’s Reply to DFP or Reply to the State, as

the City’s August 9th responses to DFP and the State’s 12(c) motions included the City’s

respective cross-motions.

      The City further submits this Motion for Leave in response to DFP’s recent

assertions in its Combined Reply in Support of Its Motion for Judgment on the

Pleadings, and Opposition to Defendant’s Cross-Motion for Judgment on the Pleadings

(“DFP’s Combined Reply”) (Doc. #53), that the City filed a cross-motion without leave,

and that briefing should be considered closed as to DFP. But, the City’s Rule 12(c) Cross-

Motions as to DFP and the State contain arguments regarding standing and other issues

which respond to DFP’s and the State’s Rule 12(c) Motions, and which were already

before the Court as a result of DFP’s and the State’s Rule 12(c) Motions and the City’s

defenses to those Motions.




                                            2
          Case: 3:19-cv-00434-JZ Doc #: 55 Filed: 08/22/19 3 of 5. PageID #: 724



          All parties were aware of the City’s position and defenses, including its standing

defense, before the City filed its responsive Cross-Motions; the parties had already

conferred about their respective positions and legal authorities related to standing; and

obtained the Court’s involvement in a discovery dispute on the standing issue. The City’s

Cross-Motions did not raise issues outside the scope of its already-existing responses

and defenses to DFP’s and the State’s Rule 12(c) Motions; rather, the City’s Cross-

Motions merely provide the Court with an avenue to fully dispose of the case through

this round of motion practice on the standing and other grounds argued in the City’s

briefs.

          In seeking leave to file a combined reply responding to DFP’s and the State’s

recent opposition and reply briefs (Doc. ##52, 53), the City states that a combined reply

is practical and appropriate because some overlap exists in the arguments DFP and the

State make in the two briefs; because some contradictions exist between DFP’s and the

State’s arguments which the City should be able to identify and explain to the Court; and

because the State’s brief contains arguments supporting the City’s entitlement to

judgment on the pleadings on DFP’s Complaint for lack of standing. Further, the City’s

initial review of the State’s Opposition to the City’s Rule 12(c) Cross Motion (Doc. #52)

indicates the State has cited over a dozen cases which were not cited in the State’s Rule

12(c) Motion or the City’s Rule 12(c) Cross-Motion as to the State. DFP’s Combined

Reply similarly appears to cite over 15 cases which were not cited in DFP’s Rule 12(c)

Motion or the City’s Rule 12(c) Cross-Motion as to DFP. The City should be provided the

opportunity to review, analyze, and reply to these many newly-cited cases and the other

parties’ assertions related thereto.




                                              3
      Case: 3:19-cv-00434-JZ Doc #: 55 Filed: 08/22/19 4 of 5. PageID #: 725



      The City’s requested deadline for this combined memorandum of September 6,

2019 seeks a brief four-day extension from the 14-day period for reply memoranda

provided in Local Rule 7.1(e). The City seeks this brief additional time due to counsel’s

personal and business schedules during the weeks of August 20, 2019 and August 26,

2019, which includes Attorney Sarah Skow’s being out of the office for the entire week of

August 26, 2019.

      The City does not submit this Motion for Leave for purposes of delay, and

granting leave will not prejudice any party. Rather, it will permit the City to respond to

new arguments and case law, explain contradictions between DFP’s and the State’s

briefs, explain how the State’s brief supporting the City’s arguments that DFP lacks

standing, and otherwise respond to DFP’s and the State’s oppositions to the City’s Rule

12(c) Cross-Motions.

                                                Respectfully submitted,


                                                /s/ Sarah K. Skow
                                                Gerald R. Kowalski (0022323)
                                                Sarah K. Skow (0081468)
                                                Jennifer A. McHugh (0084842)
                                                SPENGLER NATHANSON P.L.L.
                                                900 Adams Street
                                                Toledo, Ohio 43604-5505
                                                Telephone: (419) 241-2201
                                                Facsimile: (419) 241-8599
                                                gkowalski@snlaw.com
                                                sskow@snlaw.com

                                                Counsel for Defendant, City of Toledo,
                                                Ohio




                                            4
         Case: 3:19-cv-00434-JZ Doc #: 55 Filed: 08/22/19 5 of 5. PageID #: 726



                               CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing has been electronically filed this 22nd

day of August, 2019. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system.


                                                    /s/ Sarah K. Skow
                                                    Sarah K. Skow
452042




                                                5
